FILED
                             NOT FOR PUBLICATION                            FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 CRUZ LETICIA GOMEZ-SOSA,                         No. 07-74059

               Petitioner,                        Agency No. A096-188-741

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Cruz Leticia Gomez-Sosa, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) decision denying her application for cancellation of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KS/Research
removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003),

and we dismiss in part and deny in part the petition for review.

       We lack jurisdiction to review the agency’s discretionary determination that

Gomez-Sosa failed to show exceptional and extremely unusual hardship. See

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

       Contrary to Gomez-Sosa’s contention, the proceedings were not “so

fundamentally unfair that [she] was prevented from reasonably presenting [her]

case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000) (citation omitted).

       Gomez-Sosa’s remaining contentions are unavailing.

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




KS/Research                               2                                  07-74059